Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00288-CV

                            DCP SAND HILLS PIPELINE, LLC,
                                      Appellant

                                                v.

                    SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                   Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

         In accordance with this court’s opinion of this date, we withdraw our August 12, 2020
opinion and judgment in this case, and we: (1) reverse the portion of the trial court’s judgment
granting appellee San Miguel Electric Cooperative, Inc.’s First Amended No-Evidence and
Traditional Motion for Summary Judgment on appellant DCP Sand Hills Pipeline, LLC’s
condemnation counterclaim; (2) vacate the portion of the trial court’s judgment denying DCP’s
Motion for Summary Judgment on Right to Take; (3) reverse the portion of the trial court’s
judgment awarding San Miguel attorney’s fees; (4) affirm the portion of the trial court’s judgment
granting the remainder of San Miguel’s motion for summary judgment; (5) affirm the portion of
the trial court’s judgment denying DCP’s motion for summary judgment; and (6) remand the cause
to the trial court for further proceedings.

       We ORDER each party to bear their own costs of this appeal, if any.

       SIGNED November 18, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice